Citation Nr: 0719715	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  05-31 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for gastrointestinal 
disability.

4.  Entitlement to service connection for hemorrhoids.

5.  Entitlement to service connection for cervical spine 
disability.

6.  Entitlement to service connection for lumbosacral spine 
disability.

7.  Entitlement to service connection for rash.

8.  Entitlement to service connection for bilateral pes 
planus.        




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

The appellant and his wife presented testimony at a Travel 
Board hearing chaired by the undersigned Veterans Law Judge 
in September 2006.  A transcript of the hearing is associated 
with the veteran's claims folder.


FINDINGS OF FACT

1.  The veteran did not engage in combat, and the occurrence 
of a claimed inservice stressor supporting the current 
diagnosis of PTSD is not established by credible supporting 
evidence.

2.  Hypertension was not present until more than one year 
after the veteran's discharge from service and is not 
etiologically related to service.

3.  Gastrointestinal disability was not until more than one 
year after the veteran's discharge from service and is not 
etiologically related to service.

4.  Hemorrhoids were not present in service and are not 
etiologically related to service.

5.  Chronic disability of the cervical spine was not present 
until more than one year after the veteran's discharge from 
service and is not etiologically related to service.

6.  Chronic disability of the lumbosacral spine was not 
present until more than one year after the veteran's 
discharge from service and is not etiologically related to 
service.

7.  A chronic skin rash was not present in service and is not 
etiologically related to service.

8.  The veteran does not have pes planus.


CONCLUSIONS OF LAW

1.  PTSD was neither incurred in nor aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2006).

2.  Hypertension was neither incurred in nor aggravated by 
active military service, nor may it be presumed to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

3.  A gastrointestinal disability was neither incurred in nor 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).

4.  Hemorrhoids were neither incurred in nor aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).

5.  A cervical spine disability was not incurred in nor 
aggravated by active military service, nor may it be presumed 
to have been incurred or aggravated therein.  38 U.S.C.A. §§ 
1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).    

6.  A lumbosacral spine disability was not incurred in nor 
aggravated by active military service, nor may it be presumed 
to have been incurred or aggravated therein.  38 U.S.C.A. §§ 
1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).  

7.  A skin rash was neither incurred in nor aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).
  
8.  Bilateral pes planus was not incurred in nor aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

The record reflects that the originating agency provided the 
veteran with VCAA notice, to include notice that he should 
submit any pertinent evidence in his possession, in a letter 
mailed in November 2004, prior to its initial adjudication of 
the claims.  He was not provided the requisite notice with 
respect to the disability-rating and effective-date elements 
of his claims until March 2006 letter, after the initial 
adjudication of the claims.  Although this notice was 
untimely, the Board finds that there is no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for any of the disabilities at 
issue.  Consequently, no disability rating or effective date 
will be assigned, so the failure to provide timely notice 
with respect to those elements of the claims was no more than 
harmless error.

The record reflects that the veteran's service medical and 
personnel records have been obtained, as have post-service VA 
and private treatment records.  Neither the veteran nor his 
representative has identified any additional evidence that 
could be obtained to substantiate any of the claims.  The 
Board is also unaware of any such evidence.  The Board 
acknowledges that the veteran has not been afforded a VA 
examination in response to his claims, but has determined 
that no such examination is required in this case because the 
extensive medical evidence, already of record, is sufficient 
to decide the claims.  Accordingly, the Board is also 
satisfied that the originating agency has complied with the 
duty to assist requirements of the VCAA and the pertinent 
implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection can be granted for any disease initially 
diagnosed after discharge from service, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.     See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table).

Entitlement to service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2006).

Where a veteran served for at least 90 days during a period 
of war and manifests hypertension, arthritis, or peptic ulcer 
disease to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2006); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

PTSD

In the case at hand, the veteran's service records do not 
show that he engaged in combat with the enemy in Vietnam.  
Additionally, the veteran himself testified at the Board 
hearing that he did not engage in combat.  Because he did not 
participate in combat, credible supporting evidence is 
required to establish the occurrence of a stressor supporting 
a diagnosis of PTSD.

The veteran has been diagnosed with PTSD but there is no 
corroborating evidence of any alleged service stressor.  
Although he was requested at the Travel Board hearing to 
provide more specific details concerning his alleged service 
stressors and afforded ample opportunity to do so, the 
veteran has not been able to provide sufficiently detailed 
information to permit verification of his alleged service 
stressors

Without evidence showing that the veteran engaged in combat 
with the enemy or credible supporting evidence that a 
stressor supporting a diagnosis of PTSD occurred, the claim 
must be denied.

Hypertension

On review of the evidence of record, the Board concludes that 
service connection for hypertension is not warranted.  The 
veteran's representative notes that the veteran's blood 
pressure was 130/90 in March 1970.  The Board notes that an 
isolated blood pressure reading of 130/90 does not meet the 
definition of hypertension for VA purposes.  See 38 C.F.R. § 
4.104, Diagnostic Code 7101, Note (1) (2006).  Furthermore, 
the veteran's service medical records are negative for any 
diagnosis of hypertension and there is no post-service 
medical evidence suggesting that hypertension was present in 
service or until many years thereafter or that the disorder 
is related to active service.

The evidence of a nexus between the veteran's hypertension 
and his active service is limited to the veteran's own 
statements.  As discussed above, the veteran is not competent 
to provide an opinion concerning medical causation.  
Accordingly, service connection is not in order for 
hypertension.  In reaching this decision, the Board has 
determined that application of the evidentiary equipoise rule 
is not required because the preponderance of the evidence is 
against the claim.


Gastrointestinal Disability, Hemorrhoids, Cervical Spine 
Disability, Lumbosacral Spine Disability, Rash, Pes Planus

On review of the evidence of record, the Board concludes that 
service connection for a gastrointestinal disability, 
hemorrhoids, a cervical spine disability, lumbosacral spine 
disability, a rash, and pes planus is not warranted.  The 
veteran's service medical records are negative for any 
diagnosis of these disabilities and there is no post-service 
medical evidence suggesting that any of these disorders were 
present in service or until many years thereafter or that any 
of the disorders are related to active service.  

The Board notes that the veteran was treated once during 
service for foot pain, but no pes planus diagnosis was given.  
Moreover, there is no post-service medical evidence showing 
that he has been diagnosed with pes planus.    

The evidence of a nexus between the veteran's claimed 
disabilities and his active service is limited to the 
veteran's own statements.  The veteran testified at the Board 
hearing that he had these disabilities during service but 
that his work schedule during service did not allow him to 
seek medical attention for his disabilities.  He stated that 
after he left the service, he treated the disabilities on his 
own and did not seek medical treatment until several years 
later.  As discussed above, the veteran is not competent to 
provide an opinion concerning medical causation.  Moreover, 
the report of examination for separation shows that no 
evidence of any of these claimed disabilities was found.  In 
addition, the Board has not found the veteran's contention 
that all of these disabilities began in service and have 
continued since service to be credible in view of the fact 
that he did not file a claim for service connection for any 
of the disabilities until almost 35 years following his 
discharge from service and there is no post-service medical 
documentation of any of the disorders until more than 30 
years after his discharge from service.  Accordingly, the 
Board concludes that service connection is not warranted for 
any of these disabilities.  

In reaching this conclusion, the Board has determined that 
application of the evidentiary equipoise rule is not required 
because the preponderance of the evidence is against the 
claims.


							(CONTINUED ON NEXT PAGE)


ORDER

Service connection for PTSD is denied.

Service connection for hypertension is denied.

Service connection for a gastrointestinal disability is 
denied.

Service connection for hemorrhoids is denied.

Service connection for a cervical spine disability is denied.

Service connection for a lumbosacral spine disability is 
denied.

Service connection for a rash is denied.

Service connection for pes planus is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


